         Case 2:19-cv-00167-KGB Document 23 Filed 09/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

SHAMROCK GROUP OF
COMPANIES, LLC, et al.                                                                PLAINTIFF

v.                                Case No. 2:19-cv-00167 KGB

NATIONWIDE MUTUAL
INSURANCE COMPANY                                                                  DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 22).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear its own costs. Based upon this dismissal, the

Court denies as moot the pending motions (Dkt. Nos. 14, 20).

       It is so ordered this 2nd day of September 2020.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
